                                       1   Kresta Nora Daly, SBN 199689
                                           BARTH DALY LLP
                                       2   2810 Fifth Street
                                           Davis, California 95618
                                       3   Telephone: (916) 440-8600
                                           Facsimile: (916) 440-9610
                                       4   Email: kdaly@barth-daly.com
                                       5   Attorneys for Defendant
                                           LEONARD CORREA
                                       6

                                       7

                                       8                                 IN THE UNITED STATES DISTRICT COURT

                                       9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                                      10

                                      11   UNITED STATES OF AMERICA,                            Case No. 2:17-CR-00176-TLN
                                      12                    Plaintiff,
                                                                                                STIPULATION AND ORDER TO
                                      13            v.                                          CONTINUE STATUS CONFERENCE
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14   LEONARD CORREA,                                      Judge: Honorable Troy Nunley, Judge.

                                      15                     Defendant.

                                      16

                                      17

                                      18            It is hereby stipulated and agreed to between the United States of America, by and through

                                      19   its counsel Assistant United States Attorney Cameron Desmond, and defendant, Leonard Correa,

                                      20   by and through his counsel, Kresta Nora Daly, that the status conference set for December 6,

                                      21   2018 be vacated. The parties request a new status conference for January 24, 2019.

                                      22            The defense requires additional time to conduct investigation and confer with experts.

                                      23            The parties stipulate time should be excluded pursuant to Local Code T4 for preparation

                                      24   of counsel. The parties further stipulate this continuance is necessary in furtherance of justice and

                                      25   outweighs the interests of the defendant and the public for a speedy trial.

                                      26   ///

                                      27   ///

                                      28   ///
                                           {00026808}
                                           STIPULATION AND [PROPOSED] ORDER               -1-                              [Case No. 2:17-CR-00176-TLN]
                                            1   Dated: December 3, 2018               Respectfully submitted,
                                            2                                         BARTH DALY LLP
                                            3
                                                                                      By         /s/ Kresta Nora Daly
                                            4                                                    KRESTA NORA DALY
                                                                                                 Attorneys for LEONARD CORREA
                                            5

                                            6

                                            7   Dated: December 3, 2018               By         /s/ Kresta Nora Daly for
                                                                                                 CAMERON DESMOND
                                            8                                                    Assistant United States Attorney
                                            9

                                           10

                                           11                                                    ORDER
                                           12          GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:
               S ACRAMENTO , C ALIFORNIA




                                           13   The status conference of December 6, 2018 is vacated. A status conference will be reset for
B ARTH D ALY LLP
                   A TTORNEYS A T L AW




                                           14   January 24, 2019, at 9:30 a.m. The Court finds excludable time through January 24, 2019 under
                                           15   Title 18, United States Code Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for
                                           16   preparation of counsel. The Court finds that the interests of justice are best served by granting the
                                           17   request and outweighs the interests of the public and the defendant in a speedy trial. (18 U.S.C.
                                           18   § 3161(h)(7)(A), (h)(7)(B)(iv).)
                                           19          IT IS SO ORDERED.
                                           20   Dated: December 3, 2018
                                           21                                                              Troy L. Nunley
                                                                                                           United States District Judge
                                           22

                                           23

                                           24

                                           25

                                           26

                                           27

                                           28

                                                    STIPULATION AND ORDER                  -2-                               [Case No. 2:17-CR-00176-TLN]
